Citation Nr: 0813488	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-18 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2008, the veteran presented personal testimony 
during a travel board hearing before undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking service connection for PTSD.  This 
claim was denied on the merits in a prior final rating 
decisions dated in July 2002.  The veteran has applied to 
reopen his claim for a de novo review on the merits.  The 
recent application was denied and the current appeal ensued.  
In order for the claim to be reopened, the veteran is 
required to submit new and material evidence that is 
pertinent to his claim of entitlement to service connection 
for PTSD.

Before the Board can adjudicate this claim, however, further 
development must be completed to satisfy the duty to notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5103(a) (West Supp. 2007); 38 C.F.R. 
§ 3.159(b)(1) (2007).  The RO attempted to comply with these 
provisions in correspondence sent to the veteran during the 
course of this appeal.  However, in light of a recent 
decision by the Court, the Board finds that these letters 
fail to constitute sufficient notice.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
addressed directives consistent with the VCAA with regard to 
new-and-material-evidence claims.  The Court held that VA 
must notify a claimant of the evidence and information that 
is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying claim for the benefit 
sought.  The VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.  The February 2004 letter to the veteran advised 
him that more specific information was necessary to verify 
his claimed stressors, such as names, dates, and places where 
the traumatic events occurred.  

During his personal hearing before the undersigned Veteran's 
Law Judge in March 2008, the veteran stated that he had 
monthly counseling sessions at the Chillicothe VAMC through 
October 2007.  The most recent outpatient note of record is 
dated May 2004.  The Board emphasizes that records generated 
by VA facilities that may have an impact on the adjudication 
of a claim are considered constructively in the possession of 
VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must obtain 
all outstanding pertinent medical records from Chillicothe, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007) as regards requesting records from Federal facilities.

Additionally, correspondence from the Social Security 
Administration (SSA) dated July 1998 revealed that the 
veteran was in receipt of SSA disability benefits.  However, 
neither the decision from the SSA awarding the benefits nor 
the medical records on which the decision was based have been 
obtained.  As such, VA has a duty to assist in gathering 
social security records when put on notice that the veteran 
is receiving social security benefits.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 
Vet. App. 180 (1992).  Therefore, the RO should obtain the 
veteran's SSA records and the associated medical records and 
associate them with the claims folder.

Accordingly, the case is remanded to the RO for the following 
action:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) as 
interpreted by United States Court of 
Appeals for Veterans Claims and the 
Federal Court are fully complied with and 
satisfied.  

2.  The RO should obtain a copy of the 
SSA's decision awarding the veteran 
disability benefits and copies of the 
records on which SSA based the initial 
award of benefits.  Any subsequent 
disability determinations, as well as the 
records upon which those determinations 
were made, should also be requested.

3.  The AMC/RO should obtain all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's PTSD from the Chillicothe VAMC.  
The RO must follow the procedures set 
forth in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

4.  Thereafter, the RO should 
readjudicate the issue of whether new 
and material evidence was submitted to 
reopen a previously denied claim of 
entitlement to service connection for 
PTSD.  If the benefits sought remain 
denied, the veteran must be provided 
with a Supplemental Statement of the 
Case and an appropriate period of time 
must be allowed for response.  The case 
must then be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





